DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 17-36 have been amended.
Claims 1-16 have been cancelled.
Claim 37 has been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18, 20, 22, 23, 26, 28-29, 31, 33, 34, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvenpaa (US 2015/0042679) in view of Killham et al.(hereinafter “Killham”, US 2017/0374486).
	Regarding claims 17, 28 and 36, Jarvenpaa teaches an apparatus (Fig. 1: 100), a method (0009 lines 1-7) and a non-transitory computer readable medium comprising program instructions stored thereon for performing at least the following (0043 lines 1-11), comprising: 
at least one processor (Fig. 1: 102); and 
Fig. 1: 103) comprising computer program code (Fig. 1: 105), the at least one memory and the computer program code configured to, with the at least one processor (0022 line 1 - 0023 line 2), cause the apparatus to perform at least the following: 
automatically pausing (0026 line 1 - 0028 line 1: “…a viewer's level of immersion in content being viewed on a NED can be reduced in response to a real world/external triggering event…could reduce the prominence of the displayed movie, for example (and as illustrated in FIG. 4C) by…pausing the audio/visual playback of the movie.“) rendering of a sub-set of audio in a virtual space to a user through virtual reality (0067 lines 1-5 and 0069 line 1 - 0072 line 3); 
enabling the user to explore the virtual space through user-perspective controlled virtual reality without hearing the sub-set of audio (0088 lines 3-17, in which a sub set of background audio is cancelled while the user is provided for exploration through a virtual space); and 
unpausing the rendering of the sub-set of audio (0080 line 12 - 0083 line 2: “…prominence of the presented content could be increased by…increasing the volume of the outputted audio content…“ and 0085 lines 9-14: “…a further re-adjustment could be effected in response to a further triggering event, removal of the triggering event of block 203, a viewer command/input or upon expiration of a pre-determined period of time, so as to restore previous conditions and/or reverting back to a display mode optimized for viewing content.“), and rendering the audio-visual content comprising the sub-set of audio (0045 lines 5-7) and the visual content associated with the sub-set of audio in the virtual space to the user through virtual reality (0088 lines 3-17). However, Jarvenpaa fails to teach performing, in response to an interrupt, a forced transition to audio-visual content comprising the sub-set of audio and visual content associated with the sub-set of audio. Killham teaches performing, in response to an interrupt, a forced transition to audio-visual content comprising the sub-set of audio (0006 lines 1-16 and in which a user’s view is interrupted in response to a change in viewpoint, thereby altering the audio content rendered to the user). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual space audio of Jarvenpaa with the transition of Killham because this modification would reduce processing resources required to render audio within a virtual environment through prioritizing resources to audio in areas of the environment that encompasses the user’s view point.
Regarding claims 18 and 29, Jarvenpaa teaches cause provision of a user-selectable reset option that temporarily suspends user-perspective controlled virtual reality enabling a change in orientation of a user's head without changing a point of view within the virtual space (0098 lines 1-8).  
Regarding claims 20 and 31, Jarvenpaa fails to teach forcing an apparent user location in the virtual space to coincide with a user location associated with the sub-set of audio,3Docket No. NC102055-US-PCTCustomer No. 73658 forcing an apparent user point of view within the virtual space to coincide with a user point of view associated with the sub-set of audio, and wherein the rending of the visual content based on at least one of the location or the point of view of the user is synchronized with the rendering of the sub-set of audio. Killham teaches forcing an apparent user location in the virtual space to coincide with a user location associated with the sub-set of audio (0006 lines 7-16) forcing an apparent user point of view within the virtual space to coincide with a user point of view associated with the sub-set of audio, and wherein the rending of the visual content based on at least one of the location or the point of view of the user is synchronized with the rendering of the sub-set of audio (0022 lines 1-10). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual space 
Regarding claims 22 and 33, Jarvenpaa teaches wherein the interrupt is generated based upon at least one of a user location relative to a key scene associated with the sub-set of audio within the virtual space, a user viewing direction relative to the key scene, or time elapsed within the virtual space while the rendering is paused (0085 lines 9-14).    
Regarding claims 23 and 34, Jarvenpaa teaches wherein the interrupt is generated based upon at least one of satisfaction of one or more conditions, determined by interaction of the user and the virtual space (0089 lines 3-13 and 0090 lines 1-10).
Regarding claim 26, Jarvenpaa teaches content of the sub-set of audio, identification of the sub-set of audio, conditions for preventing rendering of the sub-set of audio (0090 lines 1-10), effects relating to the pausing of the rendering of the sub-set of audio (0026 line 1 - 0028 line 1), conditions for rendering the audio-visual content comprising the sub-set of audio, effects relating to the  rendering of the audio-visual content comprising the sub-set of audio, or effects relating to the force transition (0088 lines 3-17).
Regarding claim 37, Jarvenpaa teaches wherein pausing rendering of the sub-set of audio does not mute ambient sound that is independent of at least one of user location or point of view of the user within the virtual space, and does not mute selective sound that is particular to a location or point of view of the user within the virtual space not associated with the sub-set of audio (0090 lines 1-16 and shown in Fig. 4C, in which though the audio related to virtual content is reduced, the ambient audio from a user’s real world environment is not muted while the user navigates an augmented reality environment to enable the user to notice the presence of external users).

Claim Objections
In regards to claims 19, 21, 24, 25, 27, 30, 32 and 35, Jarvenpaa teaches providing visual content associated with audio in a virtual space to the user through virtual reality (0088 lines 3-17), however Jarvenpaa fails to teach the limitations of claims 19, 21, 24, 25, 27, 30, 32 and 35. Therefore, claims 19, 21, 24, 25, 27, 30, 32 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/16/20 have been fully considered but they are not persuasive. 
In regards to claim 1, the applicant’s arguments state that Jarvenpaa does not teach or suggest pausing audio while enabling a user to explore a virtual space. However, Jarvenpaa clearly teaches pausing the audio during user navigation through a virtual environment (0026 line 1 - 0028 line 1: “…a viewer's level of immersion in content being viewed on a NED can be reduced in response to a real world/external triggering event…could reduce the prominence of the displayed movie, for example (and as illustrated in FIG. 4C) by…pausing the audio/visual playback….“ and shown in Figs. 4A-4C). Therefore the applicant’s arguments in regards to claim 1 are unpersuasive in view of the teachings of Jarvenpaa. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Said Broome/Primary Examiner, Art Unit 2699